JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and supplements filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order granting judgment on the pleadings be affirmed. See National Ass’n of Mfrs. v. Taylor, 582 F.3d 1, 9 (D.C.Cir.2009) (de novo review of judgment on the pleadings). The lack of factual allegations supporting appellant’s eonelusory statements regarding appel-lee’s alleged breach of its duty of fair representation were insufficient to permit the court to infer “more than the mere possibility of misconduct.” See Ashcroft v. Iqbal, 556 U.S. 662, 678-79, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (citation omitted); see also Plumbers and Pipefitters Local Union No. 520 v. NLRB, 955 F.2d 744, 753 (D.C.Cir.1992) (employee’s absence from meeting between employer and union representative “hardly a fatal flaw in the process”). Moreover, appellant’s complaint was filed in district court outside the six-month statute of limitations for breach of the duty of fair representation claims. See George v. Local Union No. 639, Int’l Bhd. of Teamsters, 100 F.3d 1008, 1009 (D.C.Cir.1996) (upholding six-month statute of limitations for duty of fair representation claims); 29 U.S.C. § 160(b).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.